Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (h)(1) TRANSFER AGENCY AGREEMENT AGREEMENT dated as of August 1, 2008, between each registered investment company listed on Schedule A hereof (as amended from time to time) (each a Fund) and PNC Global Investment Servicing (U.S.) Inc. (PNC), a Massachusetts corporation with principal offices at 301 Bellevue Parkway, Wilmington, Delaware 09809. Use of "the Fund" in this Agreement shall mean each Fund considered in its individual capacity. W I T N E S S E T H: WHEREAS, each Fund may issue Shares to investors in separate series and in separate classes within each series; and WHEREAS, each Fund desires to retain PNC as its transfer agent, dividend disbursing agent and agent in connection with certain other activities, and PNC desires to provide such services on the terms herein. NOW, THEREFORE, in consideration of the mutual covenants and promises hereinafter set forth, each Fund and PNC agree to all statements set forth above and as follows: 1. Definitions . Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: (a) Account Inquiry shall mean any access to the PNC System via Internet Account Management Web Site initiated by an End-User which is not a Financial Transaction; (b) Articles of Organization shall mean the Articles of Organization, Declaration of Trust or other charter document of the Fund, as the same may be amended from time to time; (c) Authorized Person shall be deemed to include any person duly authorized to give Oral Instructions or Written Instructions on behalf of the Fund as indicated in writing to PNC from time to time; (d) Commission shall mean the Securities and Exchange Commission; (e) Counsel shall mean (i) outside legal counsel of the Fund in its capacity as such and (ii) outside legal counsel of PNC if such counsel has been specifically authorized by an Authorized Person of the Fund to render its opinion on the matter that has arisen; (f) Custodian refers to the custodian and any sub-custodian of all securities and other property which the Fund may from time to time deposit, or cause to be deposited or held under the name or account of such custodian duly engaged by the Fund; (g) "Eaton Vance" means Eaton Vance Management, a Massachusetts business trust. -1- (h) End-User shall mean any Shareholder that accesses the PNC System via Internet Account Management Web Site; (h) Financial Transaction shall mean purchase, redemption, exchange or any other transaction involving the movement of Shares initiated by an End-User; (i) Fund Home Page shall mean the Funds proprietary web site on the Internet used by the Fund to provide information to its shareholders and potential shareholders; (j) Internet Account Management Web Site shall mean the PNC proprietary system consisting of the PNC Secure Net Gateway and the PNC Web Transaction Engine; (k) Internet shall mean the communications network comprised of multiple communications networks linking education, government, industrial and private computer networks; (l) Oral Instructions shall mean instructions, other than Written Instructions, actually received by PNC from a person reasonably believed by PNC to be an Authorized Person; (m) PNC Secure Net Gateway shall mean the system of computer hardware and software and network established by PNC to provide access between PNC System and the Internet; (n) PNC Web Transaction Engine shall mean the system of computer hardware and software created and established by PNC in order to enable Shareholders of the Fund to perform the transactions contemplated hereunder; (o) Prospectus shall mean the Funds current prospectus and statement of additional information, including any supplements thereto, relating to the registration of the Funds Shares under the Securities Act of 1933, as amended, and the 1940 Act or, if not registered under the Securities Act of 1933, the Funds most recent amendment to its registration statement under the 1940 Act; (p) Shares refers to the shares of beneficial interest or common stock of the Fund (which may be divided into series, classes or both); (q) Shareholder means a record owner of Shares; (t) Trustees or Board of Trustees refers to the duly elected Trustees or Directors of the Fund; (u) Written Instructions means any written communication signed by an Authorized Person and actually received by PNC, and shall include manually executed originals and authorized electronic transmissions of such originals (including telefacsimile); and -2- (v) The 1940 Act refers to the Investment Company Act of 1940 and the rules and regulations promulgated thereunder, all as amended from time to time. 2. Appointment of PNC . The Fund hereby appoints PNC as transfer agent for its Shares and as shareholder servicing agent for the Fund, and PNC accepts such appointment, agrees to perform the duties hereinafter set forth and, in particular and without limitation, agrees to service each Fund in a dedicated staffing environment with respect to Client Services, Transaction Processing, Correspondence, Management Company Support and FSR Dedicated Systems throughout the term of the Agreement, unless otherwise agreed by a particular Fund. 3. Duties of PNC . (a) PNC shall be responsible for administering and/or performing transfer agent functions; for acting as service agent in connection with dividend and distribution functions; and for performing shareholder account and administrative agent functions in connection with the issuance, transfer and redemption or repurchase (including coordination with the Custodian) of Shares. Such duties are described in the written Schedule of Duties of PNC annexed hereto as Schedule B. PNC shall also act in accordance with the terms of the Prospectus of the Fund, applicable law and the procedures established from time to time between PNC and the Fund. (b) PNC shall record the issuance of Shares and maintain pursuant to Rule 17Ad10(e) under the Securities Act of 1934 a record of the total number of Shares of the Fund which are authorized (with due authorization based upon data provided by the Fund), issued and outstanding. PNC shall provide the Fund on a regular basis with such information but shall have no obligation, when recording the issuance of Shares, to monitor the legality of issuance of Shares or to take cognizance of any laws relating to the proper issue or sale of such Shares, which functions shall be the sole responsibility of the Fund (or its principal underwriter or administrator). (c) PNC agrees to provide the services set forth herein in accordance with the schedule of Performance Standards attached hereto as Exhibit 1. (d) Anti-Money Laundering . To the extent the other provisions of this Agreement require PNC to establish, maintain and monitor accounts of investors in the Fund consistent with securities laws, PNC shall perform reasonable actions necessary to help the Fund be in compliance with Section 352 of the USA PATRIOT Act, as follows: In this regard, PNC shall: (a) establish and implement written internal policies, procedures and controls reasonably designed to help prevent the Fund from being used to launder money or finance terrorist activities; (b) provide for independent testing, by an employee who is not responsible for the operation of PNC's AML program or by an outside party, for compliance with PNC's established policies and procedures; (c) designate a person or persons responsible for implementing and monitoring the operation and internal controls of PNC's AML program; and (d) provide ongoing training of PNC personnel relating to the prevention of money-laundering activities. Upon the reasonable request of the Fund, PNC shall provide to the Fund: (x) a copy of PNC's written AML policies and procedures (it being understood such information is to be considered confidential -3- and treated as such and afforded all protections provided to confidential information under this Agreement); (y) at the option of PNC, a copy of a written assessment or report prepared by the party performing the independent testing for compliance, or a summary thereof, or a certification that the findings of the independent party are satisfactory; and (z) a summary of the AML training provided for appropriate personnel. PNC agrees to permit inspections relating to its AML program by U.S. Federal departments or regulatory agencies with appropriate jurisdiction and to make available to examiners from such departments or regulatory agencies such information and records relating to its AML program as such examiners shall reasonably request. Without limiting or expanding the foregoing, the parties agree the provisions herein do not apply to Section 326 of the USA PATRIOT Act (or other sections other than Section 352) or regulations promulgated thereunder. To help the Fund comply with its requirements to establish and implement a due diligence program for foreign financial institution accounts (which the Fund is required to have under regulations issued under Section 312 of the USA PATRIOT Act), PNC will do the following: (i) Implement and operate a due diligence program that includes appropriate, specific, risk-based policies, procedures and controls that are reasonably designed to enable the Fund to detect and report, on an ongoing basis, any known or suspected money laundering activity conducted through or involving any correspondent account established, maintained, administered or managed by the Fund for a foreign financial institution (as defined in 31 CFR 103.175(h))(Foreign Financial Institution); (ii) Conduct due diligence to identify and detect any Foreign Financial Institution accounts in connection with new accounts and account maintenance; (iii) Assess the money laundering risk presented by each such Foreign Financial Institution account, based on a consideration of all appropriate relevant factors (as generally outlined in 31 CFR 103.176), and assign a risk category to each such Foreign Financial Institution account; (iv) Apply risk-based procedures and controls to each such Foreign Financial Institution account reasonably designed to detect and report known or suspected money laundering activity, including a periodic review of the Foreign Financial Institution account activity sufficient to determine consistency with information obtained about the type, purpose and anticipated activity of the account; (v) Include procedures to be followed in circumstances in which the appropriate due diligence cannot be performed with respect to a Foreign Financial Institution account; (vi) Adopt and operate enhanced due diligence policies for the Foreign Financial Institution designated for enhanced due diligence in 31 CFR 103.176 in accordance and consistent with 31 CFR 103.176; -4- (vii) Record due diligence program and maintain due diligence records relating to Foreign Financial Institution accounts; and (viii) Report to the Fund about measures taken under (i)-(vii) above. Notwithstanding anything to the contrary, and without expanding the scope of the express language in this subsection 3(d), PNC need not complete any due diligence beyond the requirements of the relevant Foreign Financial Institution due diligence program regulations and PNC need not perform any task that need not be performed for the Fund to be in compliance with relevant Foreign Financial Institution due diligence program regulations. Without limiting or expanding the foregoing, the parties agree the provisions herein do not apply to Section 326 of the USA PATRIOT Act (or other sections other than Section 312) or regulations promulgated thereunder. This amendment specifically excludes private bank account provisions of Section 312 of the USA PATRIOT Act. (e) Customer Identification Program (CIP) Services . (i) To help the Fund comply with its Customer Identification Program (which the Fund is required to have under regulations issued under Section 326 of the USA PATRIOT Act) PNC will do the following: (A) Implement procedures under which new accounts in the Fund are not established unless PNC has obtained the name, date of birth (for natural persons only), address and government-issued identification number (collectively, the Data Elements) for each corresponding Customer (as defined in 31 CFR 103.131). (B) Use collected Data Elements to attempt to reasonably verify the identity of each new Customer promptly before or after each corresponding new account is opened. Methods may consist of non-documentary methods (for which PNC may use unaffiliated information vendors to assist with such verifications) and documentary methods (as permitted by 31 CFR 103.131), and may include procedures under which PNC personnel perform enhanced due diligence to verify the identities of Customers the identities of whom were not successfully verified through the first- level (which will typically be reliance on results obtained from an information vendor) verification process(es). (C) Record the Data Elements and maintain records relating to verification of new Customers consistent with 31 CFR 103.131(b)(3). (D) Regularly report to the Fund about measures taken under (A)-(C) above. -5- (E) If PNC provides services by which prospective Customers may subscribe for shares in the Fund via the Internet or telephone, work with the Fund to notify prospective Customers, consistent with 31 CFR 103.(b)(5), about the Funds CIP. (ii) Notwithstanding anything to the contrary, and without expanding or limiting the scope of the express language above, PNC will only be required to collect the Data Elements for (or verify) prospective Customers (or accounts) as required by the USA Patriot Act and any relevant regulations promulgated there under (for example, PNC will not verify customers opening accounts through NSCC). (iii) The Fund hereby represents and warrants that each of the funds serviced by PNC, and each legal entity of which such fund is a part, has, and will at all times during which this Agreement is in effect maintain in place, a written agreement with each such other fund and entities, under which all such parties may rely upon the Customer Identification Programs of any other with respect to prospective investors who are then existing customers of such other. Given such policy, PNC need not perform steps (A)-(F) above with respect to any subscriber who is then a customer of any other fund within the same fund family as the Fund. (f) Government List Restriction Screening . In connection with the U.S. Treasury Departments Office of Foreign Assets Control (OFAC) list of Specially Designated Nationals (OFAC List) and list of countries which OFAC imposes sanctions (Sanctioned Countries, together with the OFAC List, Government Restrictions List), PNC shall: (i) maintain a database of SDNs and Sanctioned Countries (the PNC OFAC Database); (ii) update the PNC OFAC Database as OFAC issues updates to the Government Restrictions List; (iii) on a daily basis, conduct a matching routine between PNC OFAC Database and any new shareholder account or existing shareholder account that has had a change to the name or address fields: (iv) upon receipt of OFAC updates to Government Restrictions List, conduct a matching routine for all shareholder accounts; (v) review potential matches discovered in both the daily and full shareholder processes; (vi) report confirmed matches to OFAC, as required; (vii) unless otherwise instructed by OFAC or restricted by law, inform the Fund in cases where a confirmed match has been reported; and (viii) implement any action, including but not limited to blocking an account and/or -6- rejecting a transfer of funds, as PNC or the Fund may determine to be necessary for the Fund to comply with the applicable Government Restriction List. (g) FinCEN 314(a) Requests . Upon receipt of a FinCEN 314(a) request (a 314(a) Request) from the Fund, PNC shall use its Government Restrictions List matching technology to compare the entries on the 314(a) Request to shareholder records maintained for the Fund. Based on this comparison, PNC shall provide the Fund with a list of shareholder records which appear to match the 314(a) Request entries. In cases where no shareholder records appear to match entries on a 314(a) Request, PNC shall provide written notification to the Fund that no matches were found. (h) Internet Account Management Services . PNC agrees to provide the following services to the Funds in connection with PNCs proprietary Internet Account Management product and service: (i) In accordance with the written Internet Account Management procedures and product functionality documentation provided to the Fund by PNC, PNC shall, through the use of the PNC Web Transaction Engine and Secure Net Gateway; (A) enable the Funds and End-Users to utilize the Internet to access Fund information maintained by the Fund on the Fund Home Page; and (B) enable End-Users to utilize the Internet to access the PNC System in order to perform account inquiries and transactions in Shareholder accounts. (ii) Process the set up of personal identification numbers (PIN) which shall include verification of initial identification numbers issued, reset and activate personalized PINs and reissue new PINs in connection with lost PINs. (iii) Installation services which shall include, review and sign off on the Funds network requirements, recommending method of linking to the PNC Web Transaction Engine, installing network hardware and software, implementing the network connectivity, and testing the network connectivity and performance; (iv) Maintenance and support of the PNC Secure Net Gateway and the PNC Web Transaction Engine, which includes the following: (A) error corrections, minor enhancements and interim upgrades to Internet Account Management Web Site which are made generally available by PNC to Internet Account Management Web Site customers; (B) help desk support to provide assistance to Fund employees with the Funds use of Internet Account Management Web Site. Maintenance and support shall not include (i) access to or use of any substantial added functionality, new interfaces, new architecture, new platforms, new versions or major development efforts, unless made generally available by PNC to Internet Account Management Web Site clients, as determined solely by PNC; or (ii) maintenance of -7- customized features. (v) Maintenance and upkeep of the security infrastructure and capabilities described in the procedures and product functionality documentation. (vi) Upon request, prepare and forward monthly usage reports to the Fund which shall provide the Fund with a summary of activity and functionality used by and End-Users. (vii) In connection with the Internet Account Management services provided by PNC hereunder, the Fund shall be responsible for the following: (A) establishment and maintenance of the Fund Home Page on the Internet; (B) services and relationships between the Fund and any third party on-line service providers to enable End-Users to access the Fund Home Page and/or the Investor Services System via the Internet; (C) provide PNC with access to and information regarding the Fund Home Page in order to enable PNC to provide the services contemplated hereunder. (i) SEC Rule 22c-2 Services . With respect to the Fund's obligations under SEC Rule 22c-2, PNC will furnish to Customer the services provided for by Schedule F to this Agreement and in respect of such services the Fund will pay to PNC the fees and charges as set forth in the writing referred to at Section 6(a) hereof. (j) AdvisorCentral Services . PNC will enable the Fund to participate in the services made available by AdvisorCentral LLC in accordance with Schedule G to this Agreement and in respect of such services the Fund will pay to PNC the fees and charges as set forth in the writing referred to at Section 6(a) hereof. 4. Recordkeeping, and Other Information. (a) PNC shall create and maintain all records required of it pursuant to its duties hereunder and as set forth in Schedule B in accordance with all applicable laws, rules and regulations, including records required by Section 31(a) of the 1940 Act and the rules thereunder. Where applicable, such records shall be maintained by PNC for the periods and the places required by Rule 31a-2 under the 1940 Act. (b) PNC agrees that all such records prepared or maintained by PNC relating to the services to be performed by PNC hereunder are the property of the Fund, and will be surrendered promptly to the Fund on and in accordance with the Funds request. (c) In case of any requests or demands for the inspection of Shareholder records of the Fund by third parties, PNC will endeavor to notify the Fund of such request and secure Written Instructions as to the handling of such request. PNC reserves the right, however, to exhibit the Shareholder records to any person whenever it is required to do so by law. -8- 5. Fund Instructions - Limitations of Liability. (a) PNC will have no liability when acting in conformance with Written or Oral Instructions reasonably believed to have been executed or orally communicated by an Authorized Person and will not be held to have any notice of any change of authority of any person until receipt of a Written Instruction thereof from the Fund. PNC will also have no liability when processing Share certificates which it reasonably believes them to bear the proper manual or facsimile signatures of the Officers of the Fund and the proper countersignature of PNC. (b) At any time, PNC may apply to any Authorized Person of the Fund for Written Instructions and may, after obtaining prior oral or written approval by an Authorized Person, seek advise from Counsel with respect to any matter arising in connection with this Agreement, and it shall not be liable for any action taken or not taken or suffered by it in good faith in accordance with such Written Instructions or in accordance with this opinion of Counsel. Written Instructions requested by PNC will be provided by the Fund within a reasonable period of time. In addition, PNC, its Officers, agents or employees, shall accept Oral Instructions or Written Instructions given to them by any person representing or acting on behalf of the Fund only if said representative is known by PNC, or its Officers, agents or employees, to be an Authorized Person. PNC shall have no duty or obligation to inquire into, nor shall PNC be responsible for, the legality of any act done by it upon the request or direction of an Authorized Person. (c) Notwithstanding any of the foregoing provisions of this Agreement, PNC shall be under no duty or obligation to inquire into, and shall not be liable for: (i) the legality of the issuance or sale of any Shares or the sufficiency of the amount to be received therefor; (ii) the propriety of the amount per share to be paid on any redemption; (iii) the legality of the declaration of any dividend by the Trustees, or the legality of the issuance of any Shares in payment of any dividend; or (iv) the legality of any recapitalization or readjustment of the Shares. (d) PNC will not be liable or responsible for delays or errors by reason of circumstances beyond its control, including acts of civil or military authority, national emergencies, fire, mechanical breakdown beyond its control, flood, acts of God, insurrection, war, riots, acts of terrorism and loss of communication or power supply, provided, however, that PNC shall have acted in accordance with its Disaster Recovery Plan a summary of which is attached hereto as Exhibit 2, which Exhibit may be amended from time to time by agreement of the Fund and PNC. 6. Compensation. (a) The Fund will compensate PNC for the performance of its obligations hereunder in accordance with the fees and out-of-pocket expenses set forth in writing between the parties. (b) The parties agree to review at least annually at a Trustees meeting of the Fund the services provided, cost thereof, and fees and expenses charged, including comparative information regarding the transfer agency industry. The compensation agreed to hereunder may -9- be adjusted from time to time by entering into a revised fee agreement, dated and executed by the parties hereto. (c) (i) PNC has established certain cash management accounts (Service Accounts) required to provide services under this Agreement. Each Fund acknowledges (A) PNC may receive investment earnings from sweeping the funds in such Service Accounts into investment accounts including, but not limited, investment accounts maintained at an affiliate or client of PNC; (B) balance credits earned with respect to the amounts in such Service Accounts (Balance Credits) will be used to offset the banking service fees imposed by the cash management service provider (the Banking Service Fees); (C) PNC shall retain any excess Balance Credits for its own use; (D) Balance Credits will be calculated and applied toward the Funds Banking Service Fees regardless of the Service Account balance sweep described in Sub- Section (A); and (E) PNC may use the services of third-party vendors in connection with the issuance of redemption and distribution checks and shall retain any benefits obtained from any arrangements with such vendors, including any commission or return on float paid to it by any such vendors. (ii) Each Fund represents and warrants to PNC that (A) the terms of this Agreement, (B) the fees and expenses associated with this Agreement, and (C) any benefits accruing to PNC or to the adviser or sponsor to the Fund in connection with this Agreement, including but not limited to any fee waivers, conversion cost reimbursements, up front payments, signing payments or periodic payments made or to be made by PNC to such adviser or sponsor or any affiliate of the Fund relating to the Agreement have been fully disclosed to the Board of Trustees of the Fund and that, if required by applicable law, such Board of Trustees has approved or will approve the terms of this Agreement, any such fees and expenses, and any such benefits. 7. Documents . In connection with the appointment of PNC, the Fund shall upon request, on or before the date this Agreement goes into effect, but in any case within a reasonable period of time for PNC to prepare to perform its duties hereunder, furnish PNC with the following documents: (a) A certified copy of the Declaration of Trust and By-Laws of the Fund, as amended; (b) A copy of the resolution of the Trustees authorizing the execution and delivery of this Agreement; (c) If applicable, a specimen of the certificate for Shares of the Fund in the form approved by the Trustees, with a certificate of an Officer of the Fund as to such approval; (d) All account application forms and other documents relating to Shareholder accounts or to any plan, program or service offered by the Fund; and (e) With respect to any Fund previously serviced by another transfer agent, to the extent practicable a certified list of Shareholders of the Fund with the name, address and taxpayer identification number of each Shareholder, and the number of shares of the Fund held -10- by each, certificate numbers and denominations (if any certificates have been issued), lists of any accounts against which stop transfer orders have been placed, together with the reasons therefor, and the number of Shares redeemed by the Fund. 8. PNC System. (a) PNC shall retain title to and ownership of any and all data bases, computer programs, screen formats, report formats, interactive design techniques, derivative works, inventions, discoveries, patentable or copyrightable matters, concepts, expertise, patents, copyrights, trade secrets, and other related legal rights utilized by PNC in connection with the services provided by PNC to the Fund herein, including PNCs IMPRESS technology (the PNC System), provided PNC has valid legal title thereto. PNC and the Fund agree to the terms of the IMPRESS license attached hereto as Schedule C. (b) PNC hereby grants to the Fund a limited license to the PNC System for the sole and limited purpose of having PNC provide the services contemplated hereunder and nothing contained in this Agreement shall be construed or interpreted otherwise and such license shall immediately terminate with the termination of this Agreement. (c) In the event that the Fund, including any affiliate or agent of the Fund or any third party acting on behalf of the Fund is provided with direct access to the PNC System for either account inquiry or to transmit transaction information, including but not limited to maintenance, exchanges, purchases and redemption, such direct access capability shall be limited to direct entry to the PNC System by means of on-line mainframe terminal entry or PC emulation of such mainframe terminal entry and any other non-conforming method of transmission of information to the PNC System is strictly prohibited without the prior written consent of PNC. 9. Representations and Warranties. (a) PNC represents and warrants to the Fund that: (i) it is a corporation duly organized, existing and in good standing under the laws of the Commonwealth of Massachusetts; (ii) it is empowered under applicable laws and by its Articles of Incorporation and By-Laws to enter into and perform this Agreement; (iii) all requisite corporate proceedings have been taken to authorize it to enter into this Agreement; (iv) PNC will maintain its registration as a transfer agent as provided in Section 17A(c) of the Securities Act of 1934, as amended, (the 1934 Act) and shall comply with all applicable provisions of Section 17A of the 1934 Act and the rules promulgated thereunder, as may be amended from time to time, including rules relating to record retention; (v) it has and will continue to have access to the necessary facilities, equipment and -11- personnel to perform its duties and obligations under this Agreement; (vi) to the best of its knowledge, the various procedures and systems which PNC has implemented or will implement with regard to safeguarding from loss or damage attributable to fire, theft or any other cause (including provision for 24 hours-a-day restricted access) of the Funds records and other data and PNCs records, data, equipment, facilities and other property used in the performance of its obligations hereunder are adequate and that it will make such changes therein from time to time as in its judgement are required for the secure performance of its obligations hereunder. The parties shall review such systems and procedures on a periodic basis; and (b) The Fund represents and warrants to PNC that: (i) it is duly organized, existing and in good standing under the laws of the jurisdiction in which it is organized; (ii) it is empowered under applicable laws and by its Declaration of Trust and By- Laws to enter into this Agreement; (iii) all corporate proceedings required by said Declaration of Trust, By-Laws and applicable laws have been taken to authorize it to enter into this Agreement; (iv) a registration statement under the Securities Act of 1933, as amended, and/or the 1940 Act is currently effective and will remain effective, and all appropriate state securities law filings have been made and will continue to be made, with respect to all Shares of the Fund being offered for sale; and (v) all outstanding Shares are validly issued, fully paid and non-assessable and when Shares are hereafter issued in accordance with the terms of the Funds Declaration of Trust and its Prospectus with respect to each Portfolio, such Shares when issued shall be validly issued, fully paid and non-assessable. 10. Duty of Care and Indemnification. (a) Each party shall fulfill its obligations hereunder by acting with reasonable care and in good faith; (b) The Fund will indemnify PNC against and hold it harmless from any and all losses, claims, damages, liabilities or expenses (including reasonable counsel fees and expenses) resulting from any claim, demand, action or suit not resulting from the willful misconduct, bad faith or negligence of PNC (or of any agent of PNC, including without limitation, the sub- transfer agent contemplated by Section 14(d) hereof), and arising out of, or in connection with, its duties on behalf of the Fund hereunder. In addition, the Fund will indemnify PNC against and hold it harmless from any and all losses, claims, damages, liabilities or expenses (including reasonable counsel fees and expenses) resulting from any claim, demand, action or suit as a result of: (i) any action taken in accordance with Written or Oral Instructions, or share -12- certificates reasonably believed by PNC to be genuine and to be signed, countersigned or executed, or orally communicated by an Authorized Person; (ii) any action taken in accordance with written or oral advice reasonably believed by PNC to have been given by Counsel for the Fund; or (iii) any action taken as a result of any error or omission in any record which PNC had no reasonable basis to believe was inaccurate (including but not limited to magnetic tapes, computer printouts, hard copies and microfilm copies) and was delivered, or caused to be delivered, by the Fund to PNC in connection with this Agreement; (c) PNC will indemnify the Fund against and hold it harmless from any and all losses, claims, damages, liabilities or expenses (including reasonable counsel fees and expenses) resulting from any claim, demand, action or suit resulting from the willful misconduct, bad faith or negligence of PNC in performing its duties hereunder, or arising out of, or in connection with, PNCs breach of this Agreement; (d) In any case in which a party may be asked to indemnify or hold the other party harmless, the indemnifying party shall be advised of all pertinent facts concerning the situation in question and the party seeking indemnification shall notify the indemnifying party promptly concerning any situation which presents or appears likely to present a claim for indemnification. The indemnifying party shall have the option to defend against any claim which may be the subject of this indemnification and, in the event that the indemnifying party so elects, such defense shall be conducted by counsel chosen by the indemnifying party, and thereupon the indemnifying party shall take over complete defense of the claim and the party seeking indemnification shall sustain no further legal or other expenses in such situation for which it seeks indemnification. The party seeking indemnification will not confess any claim or make any compromise in any case in which the indemnifying party will be asked to provide indemnification, except with the indemnifying partys prior written consent; and (e) The obligations of the parties hereto under this Section shall survive the termination of this Agreement. 11. Terms and Termination. (a) This Agreement shall become effective on the date first written above and shall remain in effect until 11:59 p.m. on the date which is the third anniversary of such date (the Initial Term) unless earlier terminated in accordance with Section 11(b) or 11(d) of this Agreement. Following the expiration of the Initial Term, this Agreement shall remain in effect but thereafter either party may terminate this Agreement without cause by giving one hundred eighty (180) days prior written notice to the other party; (b) Either party may terminate this Agreement if the other party has materially breached the Agreement by giving the defaulting party 30 days written notice and the defaulting party has failed to cure the material breach within 30 days thereafter, except that a material breach by PNC of Section 3(i) and Schedule F (relating to 22c-2 Services) shall entitle the Fund solely to terminate the 22c-2 Services if it gives PNC notice of the material breach and PNC fails to cure the material breach within 30 days; and -13- (c) Any written notice of termination shall specify the date of termination. The Fund shall provide notice of the successor transfer agent within 30 days of the termination date. Upon termination, PNC will, at the expense of the Fund, deliver to such successor a certified list of shareholders of the Fund (with names, addresses and taxpayer identification of Social Security numbers and such other federal tax information as PNC may be required to maintain), an historical record of the account of each shareholder and the status thereof, and all other relevant books, records, correspondence, and other data established or maintained by the books, records, correspondence, and other data established or maintained by PNC under this Agreement in the form reasonably acceptable to the Fund, and will cooperate in the transfer of such duties and responsibilities, including provisions for assistance from PNCs personnel in the establishment of books, records and other data by such successor or successors. PNC shall be entitled to its out-of- pocket expenses as set forth in writing between the parties and as incurred in the delivery of such records net of the fees owed to PNC for the last mouth of service if this Agreement is terminated pursuant to paragraph (b) immediately above. (d) In the event a majority of the non-interested members of the Board of Trustees of any Fund determines in their sole discretion, in the exercise of their fiduciary duties and pursuant to their reasonable business judgment after consultation with Eaton Vance, that PNC has materially failed to perform in accordance with the performance standards set forth in this Agreement, then such Fund or Funds may terminate this Agreement by giving written notice to PNC of such determination and PNC shall have 60 days (or such longer period if the non- interested trustees so determine) to correct such performance to the reasonable satisfaction of the non-interested trustees. If PNC does not correct its performance to the reasonable satisfaction of the non-interested trustees, such Fund or Funds may terminate this Agreement on sixty (60) days written notice; provided , however , the provisions of Paragraph 11(c) shall remain outstanding for an additional 30 days if necessary to transfer records to a successor transfer agent. (e) The Board of Trustees of a Fund listed on Schedule A may appoint PNC as transfer agent for the Shares of an additional portfolio of such Fund, for a series, tier, class or similar subdivision of such additional portfolio, or for an additional series, tier, class or similar subdivision of an existing portfolio of such Fund (any of the foregoing being a "New Portfolio"), provided the Shares are registered with the SEC under the 1940 Act or a registration statement applying for such registration has been submitted to the SEC, by: (i) causing such Fund to enter into an amendment to this Agreement with PNC providing for a new Schedule A containing the New Portfolio to replace the then-current Schedule A in its entirety, or (ii) sending written notice to PNC which is executed by an authorized officer of the particular Fund and which states (i) the name of the New Portfolio with respect to whose Shares PNC is being appointed transfer agent, (ii) the name of the Fund with respect to which the New Portfolio is being added, (iii) that the Board of Trustees of the particular Fund has appointed PNC as transfer agent of the Shares of the new Portfolio pursuant to the terms of this Agreement, and (iv) the date such appointment is to take effect (which may not be earlier than the date of the notice without PNC's written agreement). PNC agrees that upon receiving such notice it shall be bound by all terms of this Agreement with respect to Shares of the new Portfolio referenced in -14- the notice, subject to compliance by the particular Fund with all applicable representations, warranties and covenants of this Agreement. Schedule A shall automatically be amended to include any New Portfolio made subject to this Agreement pursuant to this Section 11(e). (f) PNC agrees that it will act as transfer agent and shareholder servicing agent for, and be bound by this Agreement with respect to, the Shares of any new open-end investment company organized by Eaton Vance ("New Fund") and any series, tier, class or similar subdivision of such Fund ("New Fund Portfolio"), provided such Shares are registered with the SEC under the 1940 Act or a registration statement applying for such registration has been submitted to the SEC, if: (i) Such New Fund enters into an agreement with PNC and all other parties to this Agreement (A) pursuant to which it becomes a party to this Agreement, and (B) which provides for a new Schedule A containing the New Fund and any New Fund Portfolios to replace the then-current Schedule A in its entirety; or (ii) An authorized officer of the New Fund sends a written notice to PNC (the "New Fund Notice"): (A) which references this Section 11(f)(ii), (B) which states (1) the name of the New Fund and any New Fund Portfolios with respect to whose Shares PNC is being appointed transfer agent, (2) that the Board of Trustees of the New Fund has appointed PNC as transfer agent of the New Fund and, if applicable any New Fund Portfolios, and adopts and agrees to be bound by the terms of this Agreement with respect to the New Fund and any New Fund Portfolios, and (3) the date such appointment is to take effect (which may not be earlier than the date of the notice without PNC's written agreement). PNC agrees that upon receiving a New Fund Notice it shall be bound by all terms of this Agreement with respect to Shares of the New Fund and any New Fund Portfolios referenced in the New Fund Notice, subject to compliance by the particular New Fund with all applicable representations, warranties and covenants of this Agreement. Schedule A shall automatically be amended to include any such New Fund and New Fund Portfolio made subject to this Agreement pursuant to this Section 11(f)(ii). 12. Limitations of Liability . (a) Neither PNC nor its affiliates shall be liable for damages (including without limitation damages caused by delays, failure, errors, interruption or loss of data) occurring directly or indirectly by reason of circumstances beyond its reasonable control, including without limitation: acts of God; natural disasters, such as floods, hurricanes, tornados, earthquakes, epidemics and firestorms; action or inaction of civil or military authority; war; terrorism; riot; -15- insurrection; fire; criminal acts; action by organized labor; interruption, loss or malfunction of utilities, transportation, computer or communications capabilities; or functions or malfunctions of the internet, firewalls, encryption systems or security devices caused by any of the foregoing. (b) Neither PNC nor its affiliates shall be liable for any consequential, incidental, exemplary, punitive, special or indirect damages, whether or not the likelihood of such damages was known by PNC or its affiliates, except that in the event of any conflict between this Section 12(b) and the terms of Exhibit 3 ("As Of" Procedures"), the terms of Exhibit 3 shall prevail. The foregoing limitation on liability shall not apply to damages to the extent arising from the bad faith, intentional misconduct or gross negligence of PNC. 13. Confidentiality of Records. (a) PNC agrees to treat all records and other information relative to the Fund and its prior, present or potential Shareholders in confidence except that, after prior notification to and approval in writing by the Fund, which approval shall not be unreasonably withheld and may not be withheld where PNC may be exposed to civil or criminal contempt proceedings for failure to comply, when requested to divulge such information by duly constituted authorities, or when so requested by the Fund. (b) PNC shall make available during regular business hours all records and other data created and maintained pursuant to this Agreement for reasonable audit and inspection by the Fund, or any person retained by the Fund. Upon reasonable notice by the Fund, PNC shall make available during regular business hours its facilities and premises employed in connection with its performance of this Agreement for reasonable visitation by the Fund, or any person retained by the Fund, to inspect its operating capabilities or for any other reason. (c) The Fund agrees to keep all records and information of PNC (including trade secrets) in confidence, unless such is required to be divulged pursuant to law or where the Fund may be exposed to or criminal contempt proceedings for failure to comply. PNC acknowledges that such records and information may be disclosed to Eaton Vance personnel and to Fund auditors consistent with the responsibilities of such parties, and in such cases the Fund shall take reasonable precautions to safeguard the confidentiality of such data to the extent practicable. (d) Privacy . Each party hereto acknowledges and agrees that, subject to the reuse and re-disclosure provisions of Regulation S-P, 17 CFR Part 248.11, it shall not disclose the non- public personal information of investors in the Fund obtained under this Agreement, except as necessary to carry out the services set forth in this Agreement or as otherwise permitted by law or regulation. 14. Amendment, Assignment and Subcontracting . (a) This Agreement may not be amended or modified in any manner except by a written agreement executed by both parties. (b) This Agreement shall extend to and shall be binding upon the parties hereto, and -16- their respective successors and assigns; provided, however, that any assignment of this Agreement (as defined in the 1940 Act) to an entity shall require the written consent of the other party. (c) The Fund agrees that PNC may, in its discretion, subcontract for certain of the services described under this Agreement or the Schedules hereto; provided that the appointment of any such Agent shall not relieve PNC of its responsibilities hereunder and provided that PNC has given thirty (30) days prior written notice to an Authorized Person. (d) Notwithstanding the foregoing provisions of this Section 14 to the contrary, the parties acknowledge, and the Fund accepts, that PNC has entered into an agreement with Eaton Vance pursuant to which Eaton Vance has agreed to perform on behalf of PNC certain obligations of PNC to the Fund under this Agreement. 15. Use of Trade Names. (a) PNC shall approve all reasonable uses of its name which merely refer in accurate terms to its appointment hereunder or which are required by the Commission or a state securities commission. Notwithstanding the foregoing, any reference to PNC shall include a statement to the effect that it is a wholly owned subsidiary of The PNC Financial Services Group, Inc. (b) PNC shall not use the name of the Fund or material relating to the Fund on any documents or forms for other than internal use in a manner not approved prior thereto in writing; provided, that the Fund shall approve all reasonable uses of its name which merely refer in accurate terms to the appointment of PNC or which are required by the Commission or a state securities commission. 16. Notice. Any notice or other instrument authorized or required by this Agreement to be given in writing to the Fund or PNC, shall be sufficiently given if addressed to that party and received by it at its office set forth below or at such other place as it may from time to time designate in writing. To the Fund: Eaton Vance Management 255 State Street Boston, MA 02109 Attention: Fund Secretary To PNC: PNC Global Investment Servicing (U.S.) Inc. 301 Bellevue Parkway Wilmington DE 19809 Attn: President with a copy to PNCs General Counsel at the same address -17- 17. Governing Law/Venue. The laws of the Commonwealth of Massachusetts, excluding the laws on conflicts of laws, shall govern the interpretation, validity, and enforcement of this agreement. All actions arising from or related to this Agreement shall be brought in the state and federal courts sitting in the City of Boston, and the parties hereby submit themselves to the exclusive jurisdiction of those courts. 18. Counterparts. This Agreement may be executed in any number of counterparts, each of which shall be deemed to be an original; but such counterparts shall, together, constitute only one instrument. 19. Captions. The captions of this Agreement are included for convenience or reference only and in no way define or delimit any of the provisions hereof or otherwise affect their construction or effect. 20. Severability. The parties intend every provision of this Agreement to be severable. If a court of competent jurisdiction determines that any term or provision is illegal or invalid for any reason, the illegality or invalidity shall not affect the validity of the remainder of this Agreement. In such case, the parties shall in good faith modify or substitute such provision consistent with the original intent of the parties. Without limiting the generality of this paragraph, if a court determines that any remedy stated in this Agreement failed of its essential purpose, then all provisions of this Agreement, including the limitations on liability and exclusion of damages, shall remain fully effective. 21. Liability of Trustees, Officers and Shareholders. The execution and delivery of this Agreement have been authorized by the Trustees of the Fund and signed by an authorized Officer of the Fund, acting as such, and neither such authorization by such Trustees nor such execution and delivery by such Officer shall be deemed to have been made by any of them individually or to impose any liability on any of them personally, and the obligations of this Agreement are not binding upon any of the Trustees or shareholders of the Fund, but bind only the property of the Fund. No series or class of a Fund shall be liable for the obligations of another series or class. 22. Customer Identification Program Notice . To help the U.S. government fight the funding of terrorism and money laundering activities, U.S. Federal law requires each financial institution to obtain, verify, and record certain information that identifies each person who initially opens an account with that financial institution on or after October 1, 2003. Certain of PNCs affiliates are financial institutions, and PNC may, as a matter of policy, request (or may have already requested) the Funds name, address and taxpayer identification number or other government-issued identification number, and, if such party is a natural person, that partys date of birth. PNC may also ask (and may have already asked) for additional identifying information, and PNC may take steps (and may have already taken steps) to verify the authenticity and accuracy of these data elements. 23. Exclusive Agreement . This Agreement, including the Schedules, Exhibits and Attachments hereto (as listed immediately following the signature page, constitute the entire agreement between the parties with respect to the subject matter thereof and hereof and -18- supersede all prior and contemporaneous proposals, agreements, contracts, representations and understanding, whether written, oral or electronic, between the parties with respect to said subject matter, including without limitation that certain Transfer Agency Agreement dated as of August 1, 2005 between the parties hereto and that certain Fund Company Agreement dated as of September 20, 2002 between AdvisorCentral LLC and Eaton Vance Management, both of which shall be terminated as of 12:01 AM on the date hereof. 24. No Third Party Beneficiaries . This Agreement is not intended to benefit any third parties except to the extent expressly provided otherwise by Schedule G hereto and except that Eaton Vance Management shall be an intended third party beneficiary of Section 11(f). IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their respective Officers thereunder duly authorized as of the day and year first above written. The Funds Listed on Schedule A hereto By: /s/ Barbara Campbell Barbara Campbell Treasurer or Assistant Treasurer to the Funds referenced in Schedule A attached hereto PNC Global Investment Servicing (U.S.) Inc. By: /s/ Michael Demofrio Name: Michael Demofrio Title: Executive Vice President Solely for purposes of consenting to the termination of the Fund Company Agreement dated as of September 20, 2002 between AdvisorCentral LLC and Eaton Vance Management as referenced in Section 23 hereof. AdvisorCentral LLC Eaton Vance Management By: /s/ Michael Demofrio By: /s/ Barbara Campbell Name: Michael Demofrio Name: Barbara Campbell Title: Executive Vice President Title: Treasurer, Eaton Vance Funds -19- List of Schedules, Exhibits and Attachments Schedule A List of Fund Parties Schedule B Duties of PNC Schedule C Customer Management Suite Software License and Support Terms Exhibit 1 of Schedule C Customer Management Suite Software Attachment 1 to Exhibit 1 of Schedule C BANCTEC Terms and Conditions Attachment 2 to Exhibit 1 of Schedule C Pegasystems Terms and Conditions Exhibit 1.1 of Schedule C Specifications Exhibit 2 of Schedule C Maintenance and Support Terms Schedule D PNC Certificate of Insurance Schedule E Disaster Recovery Services Schedule F SEC Rule 22c-2 Services Exhibit 1 to Schedule F Services Exhibit 2 to Schedule F Instructions to Financial Intermediary Schedule G AdvisorCentral Services Exhibit 1 Performance Standards Exhibit 2 Disaster Recovery Plan Exhibit 3 "As Of" Procedures -20- Schedule A Effective August 1, 2008 EATON VANCE GROWTH TRUST Eaton Vance-Atlanta Capital Large-Cap Growth Fund  Class A and I Eaton Vance-Atlanta Capital SMID-Cap Fund  Class A and I Eaton Vance Asian Small Companies Fund  Class A and B Eaton Vance Global Growth Fund  Class A, B and C Eaton Vance Multi-Cap Growth Fund  Class A, B and C Eaton Vance Greater China Growth Fund  Class A, B and C Eaton Vance Worldwide Health Sciences Fund  Class A, B, C and R EATON VANCE INVESTMENT TRUST Eaton Vance AMT Free Limited Maturity Municipals Fund  Class A, B and C (
